By the Court :
That the police court had jurisdiction, was expressly held by this court in Dillingham v. The State, 5 Ohio St. 280, and we see no reason for reversing that decision.
The act of February 1st, 1853, is not an attempt to place the pardoning power in hands other than those of the governor. It is a mere modification of penalties prescribed for certain offences. The act is constitutional, and entitles the applicant to be taken before the commissioner, and to be discharged on compliance with the provisions of the acts for the relief of insolvent debtors. We think, however, that the more convenient and appropriate remedy is by mandamus, and will, therefore, refuse the present application. Should the applicant be re-arrested, after his discharge, as counsel seem to • apprehend he may be, his right to a habeas corpus will then be undeniable.

Writ refused.